Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 14, 2002, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*446The defendant’s valid waiver of his right to appeal precludes review of his challenge to the factual adequacy of his plea allocution (see People v Callahan, 80 NY2d 273 [1992]; People v Dewitt, 295 AD2d 937 [2002]; People v Santiago, 280 AD2d 688 [2001]; People v Bruno, 269 AD2d 540 [2000]), as well as his claim that he was denied his statutory right to a speedy trial pursuant to CPL 30.30 (see People v Dewitt, supra; People v Smith, 271 AD2d 703 [2000]; People v Love, 236 AD2d 488 [1997] ).
Contrary to the defendant’s contention, the Supreme Court properly denied his motion to vacate his plea of guilty. The defendant knowingly, intelligently, and voluntarily pleaded guilty, and the record does not support his conclusory claims of coercion and ineffective assistance of counsel (see People v Carter, 304 AD2d 771 [2003]; People v Telfair, 299 AD2d 429 [2002]; People v Potter, 294 AD2d 603 [2002]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.E, Krausman, Schmidt and Crane, JJ., concur.